DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 4/8/19, wherein:
Claims 1-10 are currently pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a detecting section, a three dimensional model display section, a simulation execution section” (claim 1); “an operation path information display section” (claim 2); “a distance calculation section, a warning reporting section” (claim 7).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GUERIN ET AL (US 2016/0257000).  Herein after GUERIN.
As for independent claim 1, GUERIN discloses a simulation device for a simulation of a cooperative task carried out cooperatively by a cooperative robot and a person {at least figures 3-4, 10, 16-17, abstract, pars. 0003-0004, 0055}, the simulation device comprising: 

a detecting section configured to detect a position of the operator in a real space {see at least figure 2,  pars. 0031, 0044, 0053, 0055, 0086 which discloses motion sensors held by user 390 or body tracking device which determine the physical movement of the user 390} 
a three-dimensional model display section configured to cause an image in which a robot system model including a cooperative robot model is arranged in a three-dimensional virtual space to be displayed on the head mounting-type display device {see at least figures 2-4, 6, 16-17 pars. 0055-0056 which discloses an image include the robot 110 represented by virtual robot 210, a 3D model which is displayed on the head mounted display}
a simulation execution section configured to simulatively operate the cooperative robot model in the three-dimensional virtual space based on an operation program of the cooperative robot to carry out the cooperative task and a position of the operator detected by the detecting section {see at least figures 4-5,16-18 pars. 0055-0057, 0070, 0080-0081, 0086 discloses the cooperative task between the robot model 210 in 3D virtual environment and the operation position based on detecting the motion/movement of the operator}.
As for dep. claim 2, which discloses operation path information display section configured to acquire operation path information depicting an operation of the cooperative robot model from the operation program, and cause the operation path 
As for dep. claim 3-4, which discloses wherein the operation path information includes at least one of an operation direction and a speed of the cooperative robot model, wherein the operation path information includes an operation trajectory of the cooperative robot model {see GUERIN at least pars. 0056, 0065, 0071. 
As for dep. claims 5-6 which discloses wherein the operation path information includes teaching points of the cooperative robot model, wherein the operation path information includes a preview image of the operation of the cooperative robot model {see GUERIN at least figures 2, 4-6, 11-14 and 17, pars. 0034, 0038}. 
As for dep. claim 8, which discloses wherein the detecting section is a vision sensor configured to visually detect the operator {see GUERIN at least pars. 0056, 0123}.
As for dep. claim 9, which discloses wherein the detecting section is a clothing-type detection device configured to physically detect a motion of a body of the operator {see GUERIN at least pars. 0053, 0055, 0058}
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over GUERIN as applied to claim 1 above and in view of LI (US 2017/0368691).
As for dep. claim 7, GUERIN discloses claimed invention as indicated above.  GUERIN further discloses a distance calculation section configured to calculate a distance between the cooperative robot model and the operator in the three-dimensional virtual space based on a position of the operator detected by the detecting section {see at least pars. 0056-0057, 0085-0086}.  However, GUERIN does not explicitly disclose a warning message reporting section configured to report a warning message in a case where the distance calculated by the distance calculation section becomes equal to or smaller than a predetermined value. 
However, LI at least par. 0009 teaches the known teachings of warning the user when the user is near the robot based on the predetermined distance.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the calculating distance between the user and the robot of GUERIN to include the teachings of warning the user when the user is near to robot based on the predetermined distance as taught by LI for the safety purpose.  
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

  





	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664